Citation Nr: 0516451	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  95-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  This case was before the Board in 
February 1997 and August 2001 and on both occasions it was 
remanded to the RO for further development.  

In August 2002, after noting that the Board had denied the 
veteran's claim of service connection for an acquired 
psychiatric disability in June 1988, the Board addressed 
whether new and material evidence had been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder other than PTSD.  The Board concluded 
that new and material evidence had been submitted and 
reopened the claim.  The issue of entitlement to service 
connection for PTSD was reserved for a later decision.  

In November 2003, the issue of service connection for PTSD 
was remanded to the RO for further development and 
adjudication.  This having been completed, this issue has 
been returned to the Board.  The issue of entitlement to 
service connection for PTSD is now ready for appellate 
review.  


FINDINGS OF FACT

The weight of the medical evidence is against a showing that 
the veteran has PTSD.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in March 2004, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection for PTSD, as well as the types of evidence VA 
would assist him in obtaining.  The appellant was informed of 
his responsibility to identify, or submit directly to VA 
medical evidence that shows a currently disability, evidence 
of a relationship between the current disability and a 
disease or injury in service, and credible supporting 
evidence that the claimed in-service stressor occurred..  The 
appellant was also informed that this evidence could consist 
of medical records or medical opinions, as well as evidence 
from other sources.  

By way of an August 1994 rating decision, a December 1994 
Statement of the Case, and April and November 2000, April 
2002, and March 2005 Supplemental Statements of the Case, the 
RO advised the veteran and his representative of the basic 
law and regulations governing his claim, and the basis for 
the denial of his claim.  These documents, as well as the 
RO's March 2004 letter, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the March 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, private and VA post-service medical treatment 
records and examination reports, a reply from the USASCRUR, 
numerous lay statements submitted on the veteran's behalf, 
and statements submitted by the veteran and his 
representative in support of his claim.  In this regard, the 
Board notes that the veteran's case has been remanded on 
several occasions for additional development and the veteran 
has been afforded VA examinations in connection with his 
claim.  In this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim 
and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case consists of the veteran's 
service medical records, VA and private medical records, a VA 
examination conducted in March 2000, and two addenda to the 
VA examination dated in October 2000 and March 2002.  

The veteran's service medical records are negative for 
complaints of or treatment for any psychiatric disability.  
In December 1955 and January 1956, the veteran was 
hospitalized for a psychological condition and given 
assessments including metal instability, anxiety reaction, 
chronic, moderate, and inadequate personality, moderate, 
manifested by poor application to his job, excuse mechanisms, 
and poor social judgment.  He was noted to have moderate 
impairment.  The record also indicates that the veteran was 
again hospitalized in April 1959 and was diagnosed with 
anxiety state, diffuse, and inadequate personality.  An 
undated report of Dr. David Levadi noted vague diffuse 
remembrances of the veteran's stated history in Korea, as 
well as current symptoms of his psychological condition and 
diagnosed the veteran with PTSD, obsessive-compulsive 
disorder.  To support his diagnosis of PTSD, Dr. Levadi noted 
signs of autonomic instability and other elements of physical 
and psychological instability and the need for excessive 
stimulation, alternating with the need for withdrawal, and 
sleep disturbance.  No underlying stressors were identified.  
Finally, in April through July 1987, the veteran was seen for 
additional psychiatric complaints and diagnosed at that time 
with atypical depression, probably psychogenic syncope, and 
depression with obsessive-compulsive behavior.

In March 2000, the veteran was afforded a VA examination in 
connection with his claim.  The examiner stated that he 
reviewed the veteran's claims file and then went on to note 
the veteran's psychiatric history, as noted above.  When 
commenting on Dr. Levadi's report, the examiner stated that 
while the report indicated that the veteran had obsessive-
compulsive disorder and PTSD, the report "did not present 
adequate documentation in my opinion to justify those 
diagnoses."  After interviewing and examining the veteran, 
the VA examiner diagnosed the veteran with generalized 
anxiety disorder with obsessive-compulsive features.  With 
respect to the other diagnoses received by the veteran over 
the years, including PTSD, the examiner stated that "[a]s 
indicated I reviewed the veteran's C-file , and I noted that 
at times he has had diagnosis of obsessive compulsive 
disorder, but these were not well substantiated.  At other 
times a diagnosis of anxiety was established.  With 
information that the veteran gave to me during my examination 
and my review of his C-file, it was my opinion that the most 
appropriate diagnosis was generalized anxiety disorder with 
some obsessive-compulsive features.  I was not able on the 
basis of my review of the veteran's C-file[,] the subjective 
complaints that he offered me, and the fact that there were 
no substantiated stressors[,] to establish a diagnosis of 
PTSD."

After this examination, records in connection with the 
veteran's disability award from the Social Security 
Administration were associated with the veteran's claims 
file.  The VA examiner that conducted the March 2000 
examination was then asked to review and comment on these 
records.  In October 2000, the examiner reviewed these 
records and re-reviewed the veteran's claims file.  
Afterward, the examiner stated "[o]n the basis of those 
reviews it is my opinion that the diagnosis that I 
established on 3-7-00 is the most appropriate diagnosis, that 
is a generalized anxiety with obsessive compulsive 
features."

In March 2002, the examiner was again asked to comment on the 
results of his March 2000 examination of the veteran.  He was 
asked to state whether the veteran's diagnosed condition, had 
its onset during service or was related to service.  The 
examiner again reviewed the veteran's file and reaffirmed his 
diagnosis of generalized anxiety with obsessive-compulsive 
features.  He also found that "[n]owhere in the record did I 
find sufficient evidence to indicate that the anxiety 
disorder originated while in service or was aggravated by 
service."

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence from one 
private physician indicating a diagnosis of PTSD, the VA 
examiner that conducted the psychiatric examination in March 
2000, which took into consideration the veteran's medical 
history, the results of the private physician's report as 
well as the SSA records, was unable to substantiate the 
previous diagnosis of PTSD.  Because the VA examiner in March 
2000 reviewed the veteran's claims file, to specifically 
include the findings contained in the private physician's 
report, the Board finds that the March 2000 report (along 
with its addendum) is more probative than the private 
physician's report.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished 
decision), cert. denied 120 S.Ct. 1251 (2000) (it is not 
error for the Board to value one medical opinion over 
another, as long as a rationale basis for doing so is given).

Thus, the clear weight of the evidence, and the opinion of 
the March 2000 VA examiner, is against a finding that the 
veteran's suffers from PTSD.  And without a current 
diagnosis, a claim for entitlement to service connection for 
such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the 
Board does not question the sincerity of the veteran or his 
family that he has PTSD due to service.  The Board notes, 
however, that as a laypersons, neither the veteran nor his 
family are competent on their own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the weight of the 
medical evidence is against a showing that the veteran 
currently has PTSD, there is no basis upon which to establish 
service connection for this condition.

ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


